Citation Nr: 1643268	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO. 12-21 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial compensable rating for a right ear hearing loss disability.

2. Entitlement to service connection for a left ear hearing loss disability.

3. Entitlement to service connection for a skin disability, to include tinea versicolor and psoriasis.

4. Entitlement to service connection for hypertension, to include as due to herbicide exposure.

5. Entitlement to service connection for a thyroid disability.

6. Entitlement to service connection for a sore throat.

7. Entitlement to service connection for a low back disability with radiculopathy.

8. Entitlement to service connection for a bilateral shoulder disability.

9. Entitlement to service connection for a bilateral knee disability.

10. Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964, with additional periods of active duty for training (ACDUTRA) from February 1979 to June 1979 and from January 1980 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

By way of background, during the pendency of the Veteran's current appeal the RO granted service connection for right ear hearing loss in July 2012. In a subsequent substantive appeal filed in August 2012, the Veteran expressed disagreement with the assigned noncompensable rating for his right ear hearing loss. This statement was filed prior to the effective date of the amendment requiring that notices of disagreement be filed on a form prescribed by the Secretary, and therefore until the regulations in place at that time constitutes a valid notice of disagreement as to the rating assigned for the right ear hearing loss disability. 38 C.F.R. § 20.302 (2012); 79 Fed. Reg. 57,660 (Sept. 25, 2014) (eff. Mar. 24, 2015). 

Based on the foregoing, the issues before the Board are entitlement to an initial compensable rating for a right ear hearing loss disability and entitlement to service connection for a left ear hearing loss disability. The issues have been re-characterized on the title page accordingly.

On his July 2012 substantive appeal the Veteran requested a hearing before a Veterans Law Judge. In September 2016 signed correspondence, the Veteran then withdrew his hearing request. As such, the request is considered withdrawn. 38 C.F.R. § 20.704(d).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In this case, in addition to his active duty service from October 1961 to October 1964 the Veteran has stated that he also served in the Army Reserve from approximately 1975 to 1982. While extensive medical records from this period have been associated with the claims file, it does not appear that all the Veteran's periods of ACDUTRA and inactive duty for training (INACDUTRA) have been verified. Specifically, while February 1979 to June 1979 and from January 1980 to June 1980 are verified, service treatment records reflect that a medical examination for the purposes of ACDUTRA was conducted in July 1977, thus indicating that the Veteran served on additional periods of ACDUTRA that are not yet verified. As such, on remand appropriate attempts must be made to verify any further periods of ACDUTRA or INACDUTRA during the Veteran's period of Reserve service.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In this case, the Veteran has indicated that prior to moving to the Baltimore area in 2013 he received regular treatment at the VA Pensacola outpatient center. See July 2012 Substantive Appeal. However, the most recent records from this facility are dated May 2010. Further, no treatment records are associated with the electronic claims file following the Veteran's February 2013 move to Maryland, and there is no evidence indicating that the Veteran discontinued VA treatment at any point. 

As such, on remand appropriate efforts must be made to obtain and associated with the claims file all outstanding relevant VA treatment records, to include the Florida and Maryland VA Healthcare Systems. Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016); 38 C.F.R. § 3.159(c)(3). As these records may be relevant to each of the claims on appeal, attempts must be made to obtain them before any decisions on the issues on appeal can be made.

Concerning the issue of entitlement to an initial compensable rating for right ear hearing loss, when a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the issue must be remanded for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). An NOD is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. In this case, the RO granted service connection for right ear hearing loss and assigned a noncompensable rating in a July 2012 decision. The Veteran responded by submitting an August 2012 substantive appeal expressing disagreement with the assigned rating. 38 C.F.R. § 20.201. Thus, a remand is required for the issuance of a SOC and to provide the Veteran with an opportunity to perfect an appeal. Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate sources in order to verify the Veteran's periods of ACDUTRA and INACDUTRA during his service in the Army Reserve.

2. Obtain and associate with the case file any further relevant VA medical records.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

3. Contact the Veteran and request that he submit or authorize for release any further private treatment records relevant to his claimed disabilities.

For all records so authorized for release, all actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

4. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's left ear hearing loss. The examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left ear hearing loss disability is related to his active duty?

A detailed rationale for the opinion must be provided. Attention is invited to a January 2010 VA examination noting that based on the Maryland CNC test the Veteran had left ear hearing loss considered disabling for VA purposes, and the Veteran's lay statements concerning noise exposure from airplanes during parachute jumps in service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. After completing the development listed above to the extent possible, conduct any further development deemed necessary, to include obtaining VA examinations for the claimed disabilities.

6. Issue a statement of the case regarding the issue of entitlement to an initial compensable rating for right ear hearing loss.

Advise the Veteran of the procedural requirements to continue an appeal of the issue. If, and only if, the Veteran files a timely substantive appeal, the issue should be certified to the Board.

7. Thereafter, readjudicate the issues of entitlement to service connection for left ear hearing loss, hypertension, a skin disability, a thyroid disability, a sore throat, a low back disability and bilateral shoulder, knee, and ankle disabilities. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




